EXHIBIT 10-M(b)

 

[Excerpt from Colgate-Palmolive Company 1997 Stock Option Plan, as amended on
December 29, 2005]

 

Sections 1(n) and 5(i) of the Colgate-Palmolive Company 1997 Stock Option Plan
as amended read in full as follows:

 

Section 1 (n): “Fair Market Value” of the Common Stock or any other Security (as
defined in Section 5(i)) means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock or such Security,
as the case may be, on the New York Stock Exchange Composite Tape or, if not
listed on such exchange, on any other national securities exchange on which the
Security is listed. If there is no regular public trading market for the
Security, the Fair Market Value of the Security shall be determined by the
Committee in good faith.

 

.     .     .

 

Section 5(i): Limited Change in Control Right. Notwithstanding any other
provision of the Plan, during the 60-day period from and after a Change in
Control (the “Exercise Period”), unless the Committee shall determine otherwise
at the time of grant, an optionee shall have the right, whether or not the Stock
Option is fully exercisable and in lieu of the payment of the exercise price for
the shares of Common Stock being purchased under the Stock Option and by giving
notice to the Company, to elect (within the Exercise Period) to surrender all or
part of the Stock Option to the Company and to receive Common Stock or such
other securities as the Committee may have determined to substitute therefor
pursuant to Section 3 (such Common Stock and other securities being referred to
collectively as “Securities” and individually as a “Security”), or, if the
Committee so determines, cash, within 30 days of such notice, in an amount
having a Fair Market Value (in the case of Securities) equal to or equal (in the
case of cash) to the amount by which the Change in Control Price per share of
Common Stock on the date of such election shall exceed the exercise price per
share of Common Stock under the Stock Option (the “Spread”) multiplied by the
number of shares of Common Stock granted under the Stock Option as to which the
right granted under this Section 5(i) shall have been exercised.